DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ After Final amendment filed 12/03/21 has been acknowledged.
Applicant amended Claim by incorporating into this claim allowable limitations identified by the Final Rejection. Applicant further amended Claims 5-7 and 21-23.

Status of Claims
Claims 8-20 were cancelled earlier.
Claims 1, 5-7, and 21-23 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Pedini on 12/07/21.

The application has been amended as follows: 
Claim 22 has been cancelled.
Claims 1 and 21 have been amended as shown below:
Claim 1. (Currently amended) A method of fabricating an integrated circuit (IC), the method comprising:
forming a plurality of first trenches in a substrate such that each first trench is defined by a corresponding first-type of interconnect element of a plurality of first-type interconnect elements;
depositing a sacrificial spacer liner in the plurality of first trenches to cover the plurality of first-type of interconnect elements;
etching a portion of the sacrificial spacer liner to form a plurality of individual sacrificial spacers, each individual spacer in a corresponding trench among the plurality of first trenches;
forming a plurality of dielectric caps such that a dielectric cap is formed on each of the individual sacrificial spacers and a corresponding first-type of interconnect element;
performing at least one etching process to remove a targeted dielectric cap among the plurality of dielectric caps and to remove a targeted individual sacrificial spacer to expose a targeted first-type of interconnect element among the plurality of first-type of interconnect elements, while maintaining remaining dielectric caps and remaining individual sacrificial spacers; and 
forming a second-type of interconnect element on the exposed targeted first-type of interconnect element,
first-type interconnect element, 
wherein forming the second-type interconnect element comprises:
depositing a masking layer on the substrate to cover the plurality of first-type interconnect elements and the plurality of dielectric caps;
patterning the masking layer to expose the targeted dielectric cap while covering remaining dielectric caps among the plurality of dielectric caps;
etching the targeted dielectric cap and the targeted sacrificial spacer to form a second trench that exposes the targeted first-type interconnect element;
depositing a conductive material in the second trench so that the conductive material directly contacts the targeted first-type interconnect element; and
performing a chemical mechanical planarization (CMP) process that removes the patterned masking layer and forms an upper surface of the second-type interconnect element flush with an upper surface of the substrate. 

Claim 21. (Currently amended) The method of claim 1, wherein the second-type of interconnect element is formed on the exposed first-type of interconnect element while maintaining the remaining dielectric caps on other individual sacrificial spacers 

Allowable Subject Matter
Claims 1, 5-7, 21, and 23 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “performing a chemical mechanical planarization (CMP) process that removes the patterned masking layer and forms an upper surface of the second-type interconnect element flush with an upper surface of the substrate” , in combination with other limitations of the claim.
Re Claim 23: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “performing a planarization process so that upper surface of the plurality of sacrificial spacers and remaining dielectric material are flush with an upper surface of the substrate”, in combination with other limitations of the claim.
Re Claims 5-7 and 21: Claims 5-7 and 21 are allowed due to dependency on Claim 1.
The prior art of record include: Mullick et al. (US 2019/0378756), Mullick et al. (US 2019/0348322), Kohlmann et al. (US 2019/02256006), Morshed et al. (US 2017/0135215).



Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/06/21